DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Kowalkiewicz’ (US 2012/0324372 A1) in view of Applicant-cited NPL publication to Klemmer’ (“Integrating Physical and Digital Interactions on Walls for Fluid Design Collaboration,” 2008).

Regarding claim 1, Kowalkiewicz teaches a processor-implemented (e.g. [0028]-[0029], method is computer implemented; e.g. Figure 6, processor 610, and [0084]-[0085], processor performs processing functions) method for consolidating and recording elements on a physical display board (see e.g. Figures 3A-C and mapping below), the method comprising:
capturing, by a processor (e.g. [0046], Figure 2, image capture sub-module 216 captures the images and is part of an executed application; also see e.g. [0084]-[0085]), an initial image of a visual display mechanism (e.g. Figure 3A, image of visual display mechanism 142; Alternatively, the initial image could be of a visual display mechanism with multiple physical sticky notes already attached, captured before an additional sticky note is added - not explicitly illustrated in the example of Figure 3A, but clearly within the intended use pattern of Kowalkiewicz’s disclosure), wherein the visual display mechanism contains elements (Figure 3A, display 142 includes elements such as sticky note 304, text on that sticky note, etc.);
determining an initial state of the visual display mechanism (e.g. [0055]-[0058], a state model at each remote site is updated every time the visual display mechanism is changed; This would include determining an initial state before a subsequent state is invoked) based on the captured initial image (e.g. [0055]-[0056], captured images are used to detect state changes, such as application of a new sticky note, and update the model; also see Note Regarding Change Detection below);
recognizing a plurality of characters of the elements in the initial state of the visual display mechanism (e.g. [0027], last sentence; [0046], OCR 212; [0049], machine-read writing);
capturing a subsequent image of the visual display mechanism (e.g. Figure 3B, image of visual display mechanism 142 captured after additional sticky note 308 is added);
comparing the initial image and the subsequent image of the visual display mechanism (see Note Regarding Change Detection below);
identifying one or more updates to the visual display mechanism (e.g. [0048], [0060], image data from camera is processed to identify that a new sticky note has been added to the visual display mechanism; Adding the sticky note is an update to the visual display mechanism; Note from e.g. [0065], that other updates beyond adding a sticky note are possible) based on the comparison of the initial image and the subsequent image (see Note Regarding Change Detection below); and
performing a clean-up function of the elements and the plurality of recognized characters associated within the initial state of the visual display mechanism based on the one or more identified updates (e.g. [0061]-[0064], once the new sticky note is identified, operations are performed to update and synchronize the state models at each location; This is within the BRI of a “clean-up function” at least because it functions to clean-up each of the models and ensure that they all reflect the proper state; The state model that is cleaned up includes the elements and the plurality of recognized characters - see above and e.g. Figure 3B, where the state update propagates both the new sticky note and the writing on that sticky note to the state of remote display 120).
Note Regarding Change Detection. Kowalkiewicz teaches using image data to detect changes to a visual display mechanism, such as the addition of a new sticky note (e.g. [0048], [0060]), but does not explicitly teach the specific techniques that are applied to the image data in order to make such a detection. In particular, Kowalkiewicz does not explicitly teach performing its change detection by comparing initial and subsequent images of the visual display mechanism.

Klemmer teaches that its difference image change detection is effective for detecting added sticky notes (e.g. Figure 17).
Given that Kowalkiewicz requires a technique for detecting added sticky notes in image data, and that Klemmer teaches a difference image technique that detects added sticky notes in image data, it would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Kowalkiewicz with the difference image technique of Klemmer in order to improve the method with the reasonable expectation that this would result in a method that could detect added sticky notes in image data using an effective technique. This approach for improving the method of Kowalkiewicz was within the ordinary ability of one of ordinary skill in the art based on the teachings of Klemmer.
Neither Kowalkiewicz nor Klemmer explicitly teach wherein an auditory cue is sent to a user when there is an unsuccessful attempt to capture the subsequent image of the visual display mechanism.  
Klemmer teaches that attempts to capture an additional image of the visual display mechanism may be unsuccessful (Pages 169-170, Discussion, additional image captures may be unsuccessful due to, for example, occlusion of a camera).  Klemmer also acknowledges that “these errors remind us that intelligent interfaces make mistakes” (Page 170, second 
However, it is well-known in the arts of image analysis and computer implementation to send an alert to a user when an error occurs. This advantageously makes the user aware of the error and gives them an opportunity to fix it.  Meadow discloses an image capture device that explicitly teaches that when an image is captured an audible notification is given according to the state of the image captured (paragraph [0056]).  If the image capture is successfully an audible notification is given and an alternate audible notification is given if the image capture fails or is unsuccessful.
Given that intelligent interfaces of the types taught by Kowalkiewicz and Klemmer may be subject to errors, including errors relating to unsuccessful capture of images, it would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Kowalkiewicz in view of Klemmer as applied above to send an alert to a user in response to such errors as taught by the imaging notifications of Meadow in order to improve the method with the reasonable expectation that this would result in a method that advantageously made the user aware of errors and gave them an opportunity to fix the errors.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kowalkiewicz, Klemmer and Meadow to obtain the invention.

Regarding claim 3, Kowalkiewicz in view of Klemmer teaches the method of claim 1, and Kowalkiewicz further teaches that capturing the subsequent image further comprises:
performing an image recognition function on the subsequent image, wherein the image recognition function determines the location of the elements of the visual display mechanism (e.g. [0048], [0060], image recognition function is performed to determine positions of sticky note elements).

Regarding claim 4, Kowalkiewicz in view of Klemmer teaches the method of claim 3, and Kowalkiewicz further teaches that identifying one or more updates further comprises:
updating an element of the elements based on a determined change to the location of the element on the visual display mechanism (e.g. [0065], movement of the sticky note element - i.e. detected changes in its position - is recognized as an operation performed on the element model; e.g. [0061]-[0064], these operations update the local models representing the elements; In particular, at [0063] the sticky note element is presented at a location corresponding to the detected position).

Regarding claim 5, Kowalkiewicz in view of Klemmer teaches the method of claim 1.
Kowalkiewicz teaches that the elements are selected from the group consisting of sticky notes (e.g. [0053], Figures 3A-B, sticky note elements are used), written headers, descriptions, and task states (also see e.g. [0073] et seq.).
Kowalkiewicz teaches maintaining a history of operations (e.g. [0070]), and storing work space information as long-term documentation ([0065]). Nevertheless, Kowalkiewicz does not explicitly teach transmitting, to a user, a final list of the elements, wherein the final list of the elements includes a history of updates to the elements.

Klemmer teaches several reasons why it is desirable to transmit a final list of elements that includes a history of updates (Pages 170-171, Section 3.1). For example, transmitting a final list with history advantageously helps a user remember how certain elements came to be (Page 171, second paragraph) and advantageously allows them to change their mind and undo updates to elements (Page 171, second paragraph).
Before the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Kowalkiewicz in view of Klemmer as applied above with the final list including history of Klemmer in order to improve the method with the reasonable expectation that this would result in a method that advantageously helped users remember how certain elements came to be and/or allowed users to change their mind and undo updates to elements. This technique for modifying the method of Kowalkiewicz in view of Klemmer was within the ordinary ability of one of ordinary skill in the art based on the teachings of Klemmer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kowalkiewicz and Klemmer to obtain the invention as specified in claim 5.

With regard to claim 6, Kowalkiewicz in view of Klemmer teaches the method of claim 1, further comprising:
Moving the elements on the visual display mechanism using a movable device, in response to the one or more identified updates.  Kowalkiewicz discloses that the visual display is updated in response to monitored changes (paragraph [0049] and paragraphs [0055]-[0058].  Likewise, Klemmer also discloses updating the visual display in response to determined changes (pages 163 and 165, notes and note changes are detected; pages 168-170, the history of note position changes and overall display updates are tracked overtime and can be navigated back and forth).

Regarding claim 7, Kowalkiewicz in view of Klemmer teaches the method of claim 1.
Kowalkiewicz does not explicitly teach sending an alert to a user in response to an unsuccessful attempt to capture an additional image of the visual display mechanism.
Klemmer teaches that attempts to capture an additional image of the visual display mechanism may be unsuccessful (Pages 169-170, Discussion, additional image captures may be unsuccessful due to, for example, occlusion of a camera).  Klemmer also acknowledges that “these errors remind us that intelligent interfaces make mistakes” (Page 170, second paragraph). Nevertheless, Klemmer does not explicitly teach sending an alert to a user in response to such errors occurring.  
However, it is well-known in the arts of image analysis and computer implementation to send an alert to a user when an error occurs. This advantageously makes the user aware of the error and gives them an opportunity to fix it.  Meadow discloses an image capture device that explicitly teaches that when an image is captured an audible notification is given according to the state of the image captured (paragraph [0056]).  If the image capture is successfully an 
Given that intelligent interfaces of the types taught by Kowalkiewicz and Klemmer may be subject to errors, including errors relating to unsuccessful capture of images, it would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Kowalkiewicz in view of Klemmer as applied above to send an alert to a user in response to such errors as taught by the imaging notifications of Meadow in order to improve the method with the reasonable expectation that this would result in a method that advantageously made the user aware of errors and gave them an opportunity to fix the errors.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kowalkiewicz, Klemmer and Meadow to obtain the invention.

Regarding claim 8, Kowalkiewicz in view of Klemmer teaches the method of claim 1, and Kowalkiewicz further teaches creating an element for placement on the visual display mechanism, in response to a remote user requesting an element creation (e.g. [0033], Figure 1, users 150,152, and 154, each at one of three different locations, are all within the BRI of a “remote user” at least because they are all remote from at least some of the other users of the system; Accordingly, a user writing on a physical sticky note and placing it on their local visual display as in e.g. [0055] would read on the claim; In another example, at [0058] and Figure 3A a virtual sticky note element is created for placement on the visual display at a second location in response to a remote user at a first location requesting element creation by adding a physical sticky note element to their visual display).

a computer system for consolidating and recording elements on a physical display board, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method that is substantially the same as the method of claim 1.
Kowalkiewicz in view of Klemmer teaches the method of claim 1 (see above).  Kowalkiewicz further teaches implementing its method as a computer system (e.g. Figures 1-2 and 6; e.g. [0028], hardware devices comprise computing systems; e.g. [0082], Figure 6 illustrates a computing system used to implement the procedures taught by Kowalkiewicz) comprising:
one or more processors (Figure 6, processor 610), one or more computer-readable memories (Figure 6, memory 620), one or more computer-readable tangible storage media (Figure 6, storage device 630), and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories (e.g. [0082]-[0084]), wherein the computer system is capable of performing the method (e.g. [0082]).
Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.



Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4. Kowalkiewicz in view of Klemmer and Meadow teaches the limitations of claim 4. Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5. Kowalkiewicz in view of Klemmer and Meadow teaches the limitations of claim 5. Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6. Kowalkiewicz in view of Klemmer and Meadow teaches the limitations of claim 6. Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.



Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 8. Kowalkiewicz in view of Klemmer teaches the limitations of claim 8. Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer.

 Regarding claim 17, Examiner notes that the claim recites a computer program product for consolidating and recording elements on a physical display board, the computer program product comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method that is substantially the same as the method of claim 1.
Kowalkiewicz in view of Klemmer and Meadow teaches the method of claim 1 (see above). Kowalkiewicz further teaches implementing its method as a computer program product comprising:

Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3. Kowalkiewicz in view of Klemmer and Meadow teaches the limitations of claim 3. Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.

Regarding claim 20, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4. Kowalkiewicz in view of Klemmer and Meadow teaches the limitations of claim 4. Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadow.

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer and Meadows as applied above, and further in view of ‘Smith’ (“An Overview of the Tesseract OCR Engine,” 2007).
Regarding claim 2, Kowalkiewicz in view of Klemmer teaches the method of claim 1.

identifying the plurality of characters using an optical character recognition function on the elements in the initial state; and
converting the plurality of recognized characters to letters and words based on a pattern recognition function.
Klemmer and Meadow also do not explicitly teach these features.
However, Smith does teach details of an OCR engine (e.g. Abstract, Tesseract OCR engine), which recognizes characters by:
identifying the plurality of characters using an optical character recognition function (e.g. Section 2, second and third paragraphs, and Section 3.1, areas of characters are identified as blobs using a variety of functions; Since these functions are performed as part of an OCR engine, they are within the BRI of an “optical character recognition function”; Note that the scope of “identifying” does not require classifying the text as including certain text); and
converting the plurality of recognized characters to letters and words based on a pattern recognition function (Sections 3.3, 3.4, and 4, various pattern recognition functions are used to convert the plurality of characters to letters and words).
Smith teaches that its Tesseract OCR engine has provided good performance
(Section 1, first paragraph) and is widely available (Page 1, left column, last paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kowalkiewicz, Klemmer, Meadow, and Smith to obtain the invention as specified in claim 2.

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2. Kowalkiewicz in view of Klemmer, Meadow and Smith teaches the limitations of claim 2. Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer, Meadow and Smith.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2. Kowalkiewicz in view of Klemmer, Meadow and Smith teaches the limitations of claim 2. Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Kowalkiewicz in view of Klemmer, Meadow and Smith.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669